United States Court of Appeals
                     For the First Circuit



No. 13-2209

                          JODI B. MATT,

                      Plaintiff, Appellant,

                               v.

        HSBC BANK USA, N.A., ON BEHALF OF THE TRUST FUND AND
      FOR THE BENEFIT OF ACE SECURITIES CORP. HOME EQUITY LOAN
  TRUST SERIES 2005-HE4 ASSET BACKED PASS THROUGH CERTIFICATES,
            WELLS FARGO BANK, N.A., COUNTRYWIDE SECURITIES
    CORPORATION, BANK OF AMERICA, N.A., SUCCESSOR BY MERGER TO
           BAC HOME LOANS SERVICING, LP, FORMERLY KNOWN AS
     COUNTRYWIDE HOME LOANS SERVICING, LP, HSBC BANK USA, N.A.
                       and ACE SECURITIES CORP.,

                     Defendants, Appellees.



                          ERRATA SHEET


     The opinion of this Court, issued on April 15, 2015, is
amended as follows:


     On page 11, line 6, replace "pursing" with "pursuing".